PER CURIAM.
¶ 1. This is a review of a published decision of the court of appeals, Servais v. Kraft Foods, 2001 WI App 165, 246 Wis. 2d 920, 631 N.W.2d 629, that affirmed a judgment of the Circuit Court for Dane County, E Charles Jones, Judge. The court is equally divided on the question of whether the decision of the court of appeals should be affirmed or reversed.
*147Justices N. PATRICK CROOKS, DAVID T. PROSSER, and DIANE S. SYKES would affirm; Chief Justice SHIRLEY S. ABRAHAMSON and Justices WILLIAM A. BABLITCH and ANN WALSH BRADLEY would reverse. Justice JON P WILCOX did not participate. Accordingly, the decision of the court of appeals is affirmed.